1
                                                                                 JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              Case No. CV 18-08721-AB (RAOx)
12       CENTER FOR BIOLOGICAL
13       DIVERSITY, a non-profit
         corporation,
                                              ORDER DISMISSING CIVIL ACTION
14
                       Plaintiff,
15
         v.
16
         REHRIG PACIFIC COMPANY, a
17       corporation,
18                     Defendant.
19
20            THE COURT having been advised by counsel that the above-entitled action has
21   been settled; that the Parties have reached a [Proposed] Consent Decree resolving all
22   claims in this action; and that the Parties’ Settlement is contingent upon the federal
23   agencies’ 45-day review period required by the Federal Water Pollution Control Act,
24   33 U.S.C. § 1365(c)(3);1
25
26   1
       Title 33 of the United States Code, Section 1365(c)(3) provides that “[n]o consent
27   judgment shall be entered in an action in which the United States is not a party prior to
     45 days following the receipt of a copy of the proposed consent judgment by the
28   Attorney General and the Administrator.”
                                               1.
1          IT IS THEREFORE ORDERED that this action is hereby dismissed without
2    costs and without prejudice to the right, upon good cause shown by April 3, 2020,
3    following the receipt of the [Proposed] Consent Decree by the U.S. Department of
4    Justice and the national and Region IX offices of the U.S. Environmental Protection
5    Agency. See 40 C.F.R. § 135.5(b) (requiring the Parties to provide notice to the Court
6    of the 45-day agency review period under 33 U.S.C. § 1365(c)).2 On or before
7    April 3, 2020, the Parties are hereby ORDERED to file either (1) a Request to Enter
8    the [Proposed] Consent Decree or (2) a notice that the agencies objected to the
9    [Proposed] Consent Decree, along with a Joint Stipulation regarding the additional
10   time the Parties require to meet and confer in an attempt to resolve the agencies’
11   concerns.
12         This Court may re-open the action if settlement is not consummated and retains
13   full jurisdiction over this action and this Order shall not prejudice any party to this
14   action.
15
16
     Dated: February 11, 2020         _______________________________________
17                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27   2
      The Parties informed the Court that the regulatory agencies’ review period will end
28   by approximately April 1, 2020.
                                                2.
